In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00274-CR
                               __________________

                  JAMES DEVORNE RAYMOND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 09-05490
__________________________________________________________________

                          MEMORANDUM OPINION

      James Devorne Raymond appeals his conviction for aggravated assault. We

affirm.

      In 2009, Raymond was charged by indictment for aggravated assault, a

second-degree felony. See Tex. Penal Code Ann. § 22.02. In a 2011 plea agreement,

Raymond pleaded guilty to the offense and waived his right to a jury trial. The trial




                                         1
court found Raymond guilty, deferred adjudication, and placed Raymond on

community supervision for eight years. 1

      On July 21, 2020, the State filed a First Amended Motion to Revoke

Unadjudicated Probation, alleging Raymond committed six violations of the terms

of his community supervision. At a hearing on October 7, 2020, Raymond pleaded

“true” to three of the six allegations in the motion to revoke. On October 26, 2020,

the State filed a Second Amended Motion to Revoke Unadjudicated Probation,

alleging Raymond committed the previously alleged six violations and an additional

violation to the terms of his community supervision. At a hearing on December 2,

2020, the trial court heard evidence on the alleged additional violation, found

Raymond violated the terms of his community supervision, found him guilty of the

second-degree felony offense of aggravated assault, found that Raymond used a

deadly weapon as alleged in the indictment, and imposed punishment at ten years.

Raymond appealed.

      On appeal, the court-appointed attorney for Raymond filed a brief wherein the

attorney stated that he had reviewed the case and, based on his professional

evaluation of the record and applicable law, there are no arguable grounds for



      1
       As authorized by law, Raymond’s probation was later extended by eighteen
months after the trial court granted the State’s motion to dismiss an earlier-filed
Motion to Revoke Unadjudicated Probation. See Tex. Code Crim. Proc. Ann. arts.
42A.053(g), 42A.753.
                                         2
reversal. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d

807 (Tex. Crim. App. 1978). We granted an extension of time for Raymond to file a

pro se brief, and we received no response from Raymond.

      We have independently reviewed the entire appellate record, and we agree

with Raymond’s counsel that no arguable issues support an appeal. Therefore, we

find it unnecessary to order appointment of new counsel to re-brief Raymond’s

appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the judgment of the trial court. 2

      AFFIRMED.


                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on June 1, 2021
Opinion Delivered June 9, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




      2
         Raymond may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3